Citation Nr: 0503145	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-12 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel 
syndrome, to include on a secondary basis.

2.  Entitlement to service connection for left carpal tunnel 
syndrome, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran had active service from April 1955 to July 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. Jurisdiction over the appeal has since been transferred 
to the Columbia, South Carolina, VA RO.

In February 2004 the veteran withdrew his request for a 
hearing before the Board and opted for an informal conference 
with a Decision Review Officer (DRO).


FINDINGS OF FACT

1.  All pertinent notification and evidentiary development 
necessary for an equitable disposition of the issue herein 
decided has been accomplished.

2.  The veteran's right carpal tunnel syndrome was not 
present in service or until many years thereafter, and is not 
shown to be related to service, or to a service-connected 
disability.

3.  The veteran's left carpal tunnel syndrome was not present 
in service or until many years thereafter, and is not shown 
to be related to service, or to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Right carpal tunnel syndrome was not incurred in or 
aggravated by active duty, and an organic disease of the 
nervous system may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Left carpal tunnel syndrome was not incurred in or 
aggravated by active duty, and an organic disease of the 
nervous system may not be presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  Bilateral carpal tunnel syndrome is not proximately due 
to, the result of, or aggravated by a service-connected 
disability. 38 C.F.R. §§ 3.310 (2003); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

The record reflects that through a July 2002 VCAA letter, 
statement of the case, and supplemental statement of the 
case, as well as other letters from the RO to the veteran, 
the veteran has been informed of the evidence and information 
necessary to substantiate his claims, the information 
required of him to enable the RO to obtain evidence in 
support of his claims, the assistance that VA would provide 
to obtain evidence and information in support of his claims, 
and the evidence that he should submit if he did not desire 
the RO to obtain such evidence on his behalf. In addition, 
although the RO did not specifically inform the veteran to 
submit any pertinent evidence in his possession, it informed 
him of the evidence required to substantiate his claims and 
that he should submit such evidence or provide the RO with 
the information necessary for the RO to obtain such evidence 
on his behalf. Therefore, the Board is satisfied that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  38 C.F.R. § 3.159.

Moreover, the RO adjudicated the veteran's claims in October 
2002 after providing the required notice in July 2002. 
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations. See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004)

The record also reflects that all available service medical 
records and post-service medical evidence identified by the 
veteran have been obtained. In addition, the veteran has been 
afforded appropriate VA examinations. The veteran has not 
identified any outstanding evidence or information that could 
be obtained to substantiate the claims. The Board is also 
unaware of any such outstanding evidence or information. 
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.

Accordingly, the Board will address the merits of the 
veteran's claims.




II.  Factual Background

Service medical records reveal that the veteran was 
hospitalized in June 1952 for swelling and joint tenderness 
of the left hand while boxing. X-rays showed fracture of 
second metacarpal of the left hand which was treated with 
splinting. The examiner noted there was no nerve or artery 
involvement. Service records also document laceration to the 
right wrist in November 1955 while handling a can of coffee. 
The veteran was treated with a tetanus shot, antibiotics, and 
light dressing. The service medical records are negative for 
subsequent complaints or findings related to nerve damage or 
other disability of either hand. The veteran was discharged 
in July 1956.

Historically, the record shows that in September 1998, the 
veteran filed a claim for service connection for broken 
second metacarpal of left hand. During an October 1998 bones 
examination, the veteran reported frostbite during basic 
training while in service, and being unable to lift heavy 
objects because of a left hand injury. Impression was history 
of frostbite with typical symptoms of the same. X-rays 
revealed mild degenerative changes of the left hand most 
marked at the PIP joint.

In a December 1998 rating decision, the RO granted service 
connection for residuals, fractured left second metacarpal 
bone, which was noncompensably rated. Service connection for 
frostbite of bilateral hands was denied. The veteran did not 
perfect an appeal to these decisions. In October 2001, he 
filed a claim for service connection for laceration of the 
right wrist and for an increased rating for his service-
connected left second metacarpal fracture. These claims were 
denied in a December 2001 rating decision, and remain 
unappealed.

The veteran submitted a claim for service connection for 
nerve damage of both hands in May 2002. 

VA outpatient treatment notes from November 1998 to April 
2001 show complaints of increasing hand pain over the years, 
worse with cold weather, and reveal physical therapy 
treatments for bilateral hands. In March 1999, the examiner 
noted that the veteran gave a history of frostbite to 
bilateral hands while in the military. 

The veteran submitted a January 2000 electromyograph and 
nerve conduction studies of the hands showing mild bilateral 
carpal tunnel syndrome, worse on the left, and mild slow 
conduction velocity of median and ulnar nerves of both hands.
A March 2000 VA occupational therapy consult shows complaints 
of pain and numbness bilateral hands especially at night. The 
veteran related difficulty holding things and was provided 
with wrist braces.

On September 2000 VA examination, the veteran was noted as 
right hand dominant, with a medical history of well healed 
left second metacarpal fracture. He complained of bilateral 
carpal tunnel symptoms with night pain and paresthesias when 
performing flexed wrist activities like driving or trying to 
hold something. He was able to function with pain and wore 
bilateral splints for activities and to sleep. 

Physical examination revealed bilateral positive Tinel, 
Phalen, and carpal tunnel compression tests. Two-point 
discrimination was less than 5 mm in the median and ulnar 
nerve distributions bilaterally. He had full wrist range of 
motion and the left metacarpal was tender proximally. X-rays 
demonstrated no abnormality of the left metacarpal, and EMG 
test demonstrated bilateral swelling of both the ulnar and 
median nerves. An impression of bilateral carpal tunnel 
syndrome was noted and the examiner opined that the 
likelihood of having bilateral median and ulnar nerves 
affected by a single injury to the left side was low.

March and April 2001 VA outpatient notes show complaints of 
bilateral hand numbness and some pain in the fingers. He had 
difficulty grasping objects at times, and numbness in his 
fingers was at the fingertips of the index to small finger. 
The examiner noted that the veteran was wearing wrist splints 
for certain activities during the day, and at night. 

In August 2001 VA orthopedic clinic note, the veteran 
reported that he had decreased sensation of the long and 
index finger, however he had good sensation on the ulnar and 
radial border of the index and long fingers. Sensation of the 
thumb was normal, with normal 5/5 grip. He had negative 
Phalen, relatively negative Tinel's, no thenar wasting, good 
capillary refill right upper extremity right hand, and full 
range of motion of the wrist. The veteran also had normal 
sensation in all digits, good turgor, and good capillary 
refill. The examiner questioned whether the history of 
bilateral numbness was secondary to carpal tunnel and noted 
that EMG should be conducted to determine etiology.

A November 2001 VA examination notes the veteran's history of 
being a truck driver in service, and having problems with 
both wrists. The examiner reported that he cut his right 
thenar eminence in laceration from a coffee can and had 
significant pain and disability in the volar aspect of the 
hand. He reported a left side wrist fracture and a distal 
radius fracture but was unsure of when this occurred. He was 
right hand dominant, and still did occasional jobs as a 
driver. On physical examination there was tenderness to 
palpation over the right thenar eminence and over the entire 
wrist on the left side. Range of motion was noted. Negative 
piano key test and negative Watson's maneuver were noted. 
Other extremities were without focal motor or sensory 
deficits with 2+ pulses and the skin was intact. 

In a December 2001 rating decision, the RO denied an 
increased rating for residuals of the service-connected 
fractured left metacarpal bone which was noncompensably 
rated, and denied service connection for residuals, 
laceration of the right wrist.

A May 2002 VA neurology consult shows deformity on the second 
metacarpal of the left hand and also minor deformity at the 
distal end of the radial bone at the connection with the 
wrist, which were reportedly the main sites of pain. The 
examiner's impression included pain at the site of old bone 
injury, left hand, second metacarpal bone, and right hand at 
the distal end of the radial bone; mild peripheral neuropathy 
due to frostbite injuries of the toes and fingers; and mild 
prolonged distal sensory latency of both median nerves. The 
examiner opined that the veteran would not benefit from an 
operation for carpal tunnel syndrome.

In a September 2002 VA neurology C&P examination, it was 
noted that there was no clear evidence that the veteran had 
clinical signs of median neuropathy. The muscle strength of 
muscles enervated by the median nerve was normal, tendon 
reflexes were normal, and there was no sensory loss. The 
examiner opined that there was no way to definitely exclude 
the possibility of a relationship between his metacarpal 
fracture and carpal tunnel syndrome. However, pain on 
extending the index or middle finger of the left hand was 
more clearly related to the metacarpal fracture.

Another September 2002 VA neurology note indicated that the 
veteran had bilateral pain, left worse than right, with 
status post left second metacarpal fracture. The examiner 
felt that it was at least as likely as not that the pain 
aspect of the veteran's current symptoms was due to the 
second metacarpal fracture on the left; but this did not 
account for any pain in the right hand and was unlikely to 
account for any numbness in either hand. X-rays of bilateral 
hands were noted as negative.

June 2003 VA EMG/NCV test report showed findings consistent 
with polyneuropathy. Assessment was of mild polyneuropathy; 
mild carpal tunnel syndrome - no surgery recommended; and no 
worsening since last NCV tests two years ago.

In an October 2003 VA outpatient treatment note, the veteran 
reported continuing weakness of the bilateral hands and 
tremors in the right hand which he thought was connected to 
the laceration of the wrist of the right hand in service. 

A January 2004 VA outpatient progress note showed that the 
veteran reported being pain free. Findings were mild atrophy 
of intrinsic muscles of hands with ulnar deviation 
bilaterally. Deep tendon reflexes were diminished at the 
ankles with trace on right and 1+ on the left. Other DTRs 
were normally active. Diagnosis was peripheral neuropathy 
probably secondary to alcohol.

In February 2004 the veteran canceled his request for a 
hearing and opted for an informal conference before a 
Decision Review Officer. He indicated his feeling that carpal 
tunnel syndrome was related to laceration of the right wrist, 
and fracture of the left second metacarpal in service.

The veteran was afforded VA examinations in February 2004 to 
determine the nature and etiology of his claimed 
disabilities. The examiner noted that two EMG/NCV studies 
showed evidence of peripheral neuropathy in arms and legs and 
a sural carpal tunnel syndrome; sural because the nerve 
conduction studies in the medial, ulnar, peroneal and sural 
nerves were low. 

The veteran's neurological examination was negative for 
cranial nerves, with normal gait, mentation, coordination, 
absent deep tendon reflexes, and distal sensory loss in glove 
and stocking-type pattern, typically predictable of a 
peripheral neuropathy. It was noted that two VA nerve 
conduction studies were consistent for peripheral neuropathy, 
and the examiner concluded that "there is no carpal tunnel 
per se but only slow conduction in the median nerves that is 
part of the peripheral neuropathy." The examiner also 
indicated that the veteran had a scar at the level of the 
right thenar eminence that extends to the wrist in the palmar 
area that is not related to the abnormal result of the median 
nerve. However, it is painful and is probably related to a 
small neuroma at that level. 

On February 2004 VA examination by a different examiner, the 
examiner related the veteran's history of laceration of the 
wrist in the 1950's. It was noted that the veteran indicated 
symptoms of numbness and tingling in his fingers were not 
present after his laceration or after his second metacarpal 
fracture on the left, until the last several years. He 
complained of numbness, tingling in to the fingers consistent 
with median nerve distribution problems which would be 
possibly related to carpal tunnel syndrome. Physical 
examination of the right hand revealed a 1.5 cm laceration on 
the radial aspect of the dorsum of the wrist, mildly tender 
to palpation. There was no lack of sensation distal to the 
scar, and the hand and fingers were well perfused. Nearly 
full flexion was noted in the fingers. Evaluation for carpal 
tunnel syndrome showed negative median nerve compression and 
negative Tinel's sign, and he did not appear to have any 
thenar atrophy of either hand. Evaluation of the left hand 
showed a healed index metacarpal fracture with mild dorsal 
angulation with no tenderness on examination and nearly full 
flexion of the fingers to 1 cm of the distal palmar crease, 
with no real difference between the second finger and the 
remaining fingers. The veteran had no evidence of thenar 
atrophy on the left or right, no negative median nerve 
compression test, and a negative Tinel's sign. Impression was 
scar to the right wrist and hand, and residuals of laceration 
and residuals of second metacarpal fracture.

The examiner opined that the laceration and the metacarpal 
fracture would not cause any impingement on the carpal canal 
and would not cause any disability for the median nerve 
distribution, and therefore, would not cause the veteran's 
symptoms of carpal tunnel syndrome. Noting that the veteran 
had several years after each of the injuries during which he 
had no evidence of carpal tunnel syndrome, and that the 
carpal tunnel-type symptoms developed more recently, the 
examiner concluded that current symptoms were not directly 
related to the original injuries. He concluded that the 
veteran's carpal tunnel syndrome was not likely related to 
his residuals of laceration on the right side and not likely 
related to the metacarpal fracture on the left side. 

In numerous statements the veteran and his representative 
assert their belief that the current disability of the 
bilateral hands is related to a laceration of the right 
wrist, and to fracture of the left second metacarpal in 
service, and to its service-connected residuals.


III.  Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis or organic disease of the 
nervous system to a degree of 10 percent within one year from 
the date of termination of such service, such disease shall 
be presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during the 
period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability. 38 C.F.R. § 3.310(a). Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

In the present case, the evidence suggests that the veteran 
has diagnoses of bilateral carpal tunnel syndrome and 
polyneuropathy. Although the service medical records reflect 
a laceration of the right wrist, the examiner specifically 
excluded nerve or artery involvement. Service records also 
document fracture of the left second metacarpal, but are 
negative for any nerve injury to the left hand, or for 
subsequent complaints or findings in service, related to 
nerve symptomatology for either hand, up until the veteran's 
separation in 1956.

There is no medical evidence of a nexus between the current 
bilateral carpal tunnel syndrome and the incidents of service 
or the service-connected residuals of left second metacarpal 
fracture (metacarpal disability). There is no evidence of any 
bilateral hand disability since service, until the veteran's 
claims beginning in 1998, over 40 years after separation. In 
addition, medical opinions regarding nexus are against the 
veteran's claims. Although a September 2002 VA neurology 
examination note suggested that there was no way to 
definitely exclude the possibility of a relationship between 
the metacarpal fracture and carpal tunnel syndrome, the 
examiner provided no rationale for this statement. Another 
September 2002 VA neurology treatment note indicated that the 
metacarpal disability was an unlikely cause of numbness in 
the hands. Moreover, February 2004 VA opinions of no 
etiological relationship to service are entitled to great 
weight since the examiner based the opinions upon detailed 
examination and discussion of the disabilities at hand, and 
provided adequate rationale for the conclusion that no nexus 
was present for the current disabilities given the nature of 
the in-service incidents, the more recent onset of the 
current disabilities many years after the original service 
incidents, and the complete lack of any evidence of hand 
disabilities in the intervening decades since service.

Although the Board has no reason to doubt the sincerity of 
the veteran's belief that his claimed disabilities are 
etiologically related to service trauma and/or service-
connected disability, lay opinions concerning matters 
requiring medical expertise are not competent evidence. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In the absence of competent evidence of a relationship 
between the veteran's current bilateral hand disabilities and 
current disabilities, service connection must be denied. In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine. However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable to the instant appeal.


ORDER

Entitlement to service connection for right carpal tunnel 
syndrome, to include on a secondary basis is denied.

Entitlement to service connection for left carpal tunnel 
syndrome, to include on a secondary basis is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


